DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10887717 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Robert A. Pullman (Reg. No. 75063) on 03/02/2022.
	The application has been amended as follows: 
14  (Currently Amended) The system of claim 13 wherein the spherical harmonic representation of the source 13waveform is a lower order spherical harmonic representation.
15  (Currently Amended) The system of claim 14 wherein the lower order spherical harmonic is a zeroth order 2spherical harmonic.
16  (Currently Amended) The system of claim 14 further comprising: interpolating between the lower order spherical 2harmonic representation and a higher order spherical harmonic representation.
17  (Currently Amended) The system of claim 13 wherein an inter-aural time delay (ITD) is removed from a head- 2related transfer function (HRTF) used to generate the point sound source signal.
18  (Currently Amended) The system of claim 17 wherein the HRTF is filtered with a minimum phase filter.
19  (Currently Amended) The system of claim 17  wherein said crossfading includes applying an ITD to the cross- 2 faded point sound source using a fractional delay filter.
20  (Currently Amended) The system of claim 13, wherein the simulated second distance moves farther from the 2listener.
21  (Currently Amended) The system of claim 20 wherein the spherical harmonic representation is a higher order 2spherical harmonic representation.
22  (Currently Amended) The system of claim 21 wherein the higher order spherical harmonic is a fifth order 2spherical harmonic.
23  (Currently Amended) A non-transitory computer readable medium with executable instructions embodied therein 2wherein execution of the instructions cause a processor to carry out a method for simulation of 3movement of a sound source towards or away from a listener comprising: 4crossfading a sound level of a point sound source signal representation of a source 5waveform and a spherical harmonic representation of the source waveform as a simulated 6distance of a sound source relative to a listener changes to generate a cross-faded waveform; and 7 driving a speaker with the cross-faded waveform.
Reasons for Allowance

Claims 1-22 are allowed.
Reasons for Allowance has been provided in the previous Office Action mailed on 12/02/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID L TON/Primary Examiner, Art Unit 2654